DETAILED ACTION

Response to Amendment
The amendment filed on 01/11/2021 has been considered.

Response to Arguments
Applicant's arguments filed on 01/11/2021 have been fully considered but they are not persuasive.
Note: Examiner corrected some typos that were inadvertently made which created some confusion in previous office action. For that reason, Examiner added some clarification to show examiner’s interpretation and position. Corrections and clarification are made in bold to make it easier to see where they made in the current office action below. 

On pages 1 and 2 of Applicant’s arguments, applicant argues that 
“The Office Action asserts that FIG. 3 of Huang shows a display 320 having a buffer structure 340 (equated with the recited “buffer plate”) and a touch panel 330 (equated with the recited “film comprising a first organic resin material”). The Office Action further asserts that the display 320 and the buffer structure 340 (the recited “buffer plate”) collectively comprise the recited “member.” Applicants submit that equating the display 320 with the recited “display device” and the buffer structure 340 with the recited “buffer plate,” and then equating the display 320 and the buffer structure 340 with the recited “member” is improper. In particular, FIG. 3 of Huang, an annotated copy of which is provided below, does not describe or suggest individual elements including a display 320, a buffer plate 340, and a member comprising the display 320 and the buffer plate 340. Kimura, which is cited for showing a display device, does not remedy the failure of Huang to describe or suggest the noted individual features of claim 1. For at least these reasons, the Office Action fails to establish aprima facie case of obviousness with respect to Huang and Kimura, and the rejection of claim 1, and its dependent claims, should be withdrawn.
Additionally, claim 1 recites an arrangement in which “the member has a curved surface partly and has regions with different thicknesses” and “the buffer plate is provided on the curved surface of the member.” The Office Action collectively equates the display 320 and the buffer structure 340 in FIG. 3 of Huang with the recited “member.” However, FIG. 3 of Huang does not describe or suggest that the buffer structure 340 is provided on a curved surface of the “member,” which the Office Action collectively equates to be the display 320 with the 
The Office Action acknowledges the deficiencies of Huang and relies upon Kimura for describing, at paragraph [0052] with respect to FIG. 1, an organic light-emitting element 105 comprising a first organic resin material, for describing, at paragraph [0307] with respect to FIG. 23 A, films comprising organic resin material, and for describing, at paragraph [0292] with respect to FIGS. 22A and 22B, organic light emitting layers and a third interlayer insulating film 949 having different thermal expansion coefficient. The Office Action concludes that it would have been obvious to “combine [Huang’s] apparatus with the teaching of Kimura as shown above, so cracking or peeling of the organic light emitting layers can be prevented ([0292]).” Applicants disagree.”

Examiner respectfully disagrees with applicant’s assertion. 
In [0023] Huang teaches that 310 is a casing which examiner interpreted as a member with its supporting ribs 344 and 346 which are also part of the buffer structure 340 (see fig.2, [0022] that teach how the buffer structure comprises different elements 244 and 242). Element 342 (with a curved region) which is part of the buffer structure 340 (see [0024]) and serves to separate the display 320 and the touch panel 330 has the same function with applicant’s member because it is part of the housing (please note that applicant’s specification on [0016] teaches that “The member for fixing the flexible display panel can be referred to as housing”).  

On pages 3 of applicant’s arguments, applicant argues that 
“Applicants submit that Kimura does not describe or suggest, at paragraphs [0052], [0292], [0307], or elsewhere, an organic light-emitting device comprising a first organic resin material, a buffer, and a member comprising a second organic resin material, including the interlayer insulating film 949 (equated with the recited “member comprising a second organic resin material”), on a buffer plate that is provided on a curved surface. Moreover, the interlayer insulating film 949 (the recited “member comprising a second organic resin material”) shown in FIGS. 22A and 22B of Kimura is provided over the film comprising a first organic resin material. Accordingly, even if Huang and Kimura could be combined, one of ordinary skill in the art would have had no reason, based upon Kimura, to modify Huang and arrive at the combination of features recited in claim 1”


Examiner respectfully disagrees with applicant’s assertion. 
Applicant states that “Applicants submit that Kimura does not describe or suggest, at paragraphs [0052], [0292], [0307], or elsewhere, an organic light-emitting device comprising a first organic resin material, a buffer, and a member comprising a second organic resin material.”

-Firstly, applicant’s assertion is misleading. Claim 1 does not claim  “an organic light-emitting device comprising a first organic resin material”. The claim limitation in claim 1 is “ an organic light-emitting element over a film comprising a first organic resin material”. Thus, one ordinary skill in the art may interpret it as “a film comprising a first organic resin material” but not “, an organic light-emitting device comprising a first organic resin material” as applicant asserted in applicant’s remarks. 
-Secondly, [0307] teaches “The passivation film 939 is effective in preventing moisture contained in the second interlayer insulating film 939 from permeating the organic light emitting layer 950 through the pixel electrode 947 or a third interlayer insulating film 982. Wherein Therefore, it teaches a passivation film over the organic light emitting layer 950 and that passivation film 939 includes an organic resin material. 
Therefore, examiner believes that applicant’s assertion is not relevant for the reasons shown above.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 also objected because of its dependence on claim 2. 

Claims 7-10 allowed. 
Prior arts of reference fail to teach limitations in claims:
7. “wherein one part of the film overlaps with a member having a flat surface with a buffer plate provided therebetween and is substantially parallel to the printed circuit board, 5wherein the other part of the film overlaps with a guide portion, wherein a flat surface of the guide portion is substantially perpendicular to the flat surface of the member, wherein the flat surface of the guide portion overlaps with a portion where the flexible printed circuit board is in contact with the terminal, and  10wherein a curved surface of the guide portion has a curvature radius of 5 mm or more”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2012/0229390) “Huang” in view of Kimura (2014/0204074). 

As of claim 1, Huang teaches
A display device (320 Fig.3, [0023]) comprising:
a buffer plate (340 Fig.3),
wherein the member has a curved surface partly and has regions with different thicknesses (Fig.3 teaches members 310, 340 are curved and have different regions of thickness, [0023] teaches that 310 is a casing which examiner interpreted as a member, and element 342 which is part of the buffer structure (see [0024]) has a curved region), wherein the buffer plate is provided on the curved surface of the member (340 Fig.3 provided on a curved region of the of the member 310 on the other element 342, thus the curved surface of member 310 ), and wherein the film is provided on the buffer plate (layer 330 Fig.3 provided on buffer 340). 
Huang fails to teach wherein said 
an organic light-emitting element over a film comprising a first organic resin material; a member comprising a second organic resin material having a different linear expansion coefficient from that of the first organic resin material wherein a different linear expansion coefficient between two organic resin materials. 

However, Kimura teaches 
an organic light-emitting element ([0052], 105 Fig.1) over a film comprising a first organic resin material ([0307] teaches films that comprise organic resin material); a member comprising a second organic resin material having a different linear expansion coefficient from that of the first organic resin material ([0292] teaches organic light emitting layers and the third 

Therefore it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Hunag’s apparatus with the teaching of Kimura as shown above, so cracking or peeling of the organic light emitting layers can be prevented ([0292]).

As of claim 4, Kimura teaches
wherein the organic light-emitting element (OLED 106 Fig.4) is electrically connected to a transistor (TFT 111 Fig.4). 
Further, Huang teaches wherein said a display surface [including a plurality of the organic light-emitting elements] is curved along the curved surface of the member (Huang teaches a curved display 320 along a surface of the buffer 340).

As of claim 5, Huang as modified by Kimura fails to 
an area of the buffer plate is larger than an area of a display region including the organic light-emitting element. The Examiner’s position is that it is a design choice to have “an area of the buffer plate is larger than an area of a display region including the organic light-emitting element”. Huang teaches an area of the buffer plate is smaller than an area of a display region, thus it would be obvious to have the area of the buffer plate is larger than an area of a display region. 

As of claim 6, Kimura teaches
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628